Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered June 9, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered, that the judgment is affirmed.
The record indicates that the police interaction with the defendant was justified in its inception and reasonably limited in scope at each step in response to the circumstances presented (see, People v Prochilo, 41 NY2d 759; People v De Bour, 40 NY2d *510210; People v Marino, 212 AD2d 735; see also, People v Mar-tines, 80 NY2d 444; People v Boodle, 47 NY2d 398). Accordingly, the Supreme Court properly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. Ritter, J. P., Thompson, Hart and McGinity, JJ., concur.